            Case 1:19-cv-10284-RGS Document 22 Filed 04/30/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


WILLIAM MCDERMET
                                                        Civil Action No. 1:19-cv-10284-RGS
                       Plaintiff,

       v.

CT INSTALL AMERICA, LLC,
PORCH.COM, INC.
                                                        Jury Demand Contained Herein
                       Defendant.



 DEFENDANT PORCH.COM, INC.’S ANSWER AND AFFIRMATIVE DEFENSES TO
            PLAINTIFF WILLIAM MCDERMET’S COMPLAINT

       Defendant Porch.com, Inc. (“Porch”) hereby answers the Complaint and Jury Demand (the

“Complaint”) of Plaintiff William McDermet (“Plaintiff”).

       1.       Paragraph 1 does not raise any factual issues requiring a response. To the extent

any response is required, Porch admits only that the action purports to assert claims under the

Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), Massachusetts’s Telemarketing

Solicitation statute, M.G.L.c. 159C; and the Massachusetts Consumer Protection Act, M.G.L.c.

93A. To the extent the remaining allegations in Paragraph 1 require a response, Porch denies those

allegations.

                                            THE PARTIES

       2.       Porch lacks information sufficient to form a belief as to the allegations in Paragraph

2 and therefore denies those allegations.

       3.       Porch lacks information sufficient to form a belief as to the allegations in Paragraph

3 and therefore denies those allegations.

       4.       Porch admits that it is a corporation registered with the Washington Secretary of
            Case 1:19-cv-10284-RGS Document 22 Filed 04/30/19 Page 2 of 9



State and organized under the laws of Delaware. Porch admits that its principal place of business

is 2200 First Avenue South, Seattle, WA 98134.

                                 JURISDICTION AND VENUE

       5.       Paragraph 5 contains conclusions of law to which no response is required. To the

extent any response is required, Porch denies the allegations in Paragraph 5. Further, Porch lacks

information sufficient to form a belief as to the allegations in Paragraph 5 concerning Defendant

CT Install and therefore denies them.

       6.       Porch lacks information sufficient to form a belief as to the allegations in Paragraph

6 and therefore denies them.

       7.       Paragraph 7 contains conclusions of law to which no response is required. To the

extent any response is required, Porch lacks information sufficient to form a belief as to those

allegations and therefore denies them.

                                    STATEMENT OF FACTS

       8.       Porch lacks information sufficient to form a belief as to the allegations in Paragraph

8 and therefore denies them.

       9.       Porch denies the allegations in Paragraph 9.

       10.      Porch lacks information sufficient to form a belief as to the allegations in Paragraph

10 and therefore denies them.

       11.      Porch lacks information sufficient to form a belief as to the allegations in Paragraph

11 and therefore denies them.

       12.      Porch lacks information sufficient to form a belief as to the allegations in Paragraph

12 and therefore denies them.

       13.      Porch lacks information sufficient to form a belief as to the allegations in Paragraph




                                                 -2-
         Case 1:19-cv-10284-RGS Document 22 Filed 04/30/19 Page 3 of 9



13 and therefore denies them.

       14.     Porch lacks information sufficient to form a belief as to the allegations in Paragraph

14 and therefore denies them.

       15.     Porch lacks information sufficient to form a belief as to the allegations in Paragraph

15 and therefore denies them.

       16.     Porch lacks information sufficient to form a belief as to the allegations in Paragraph

16 and therefore denies them.

       17.     Porch lacks information sufficient to form a belief as to the allegations in Paragraph

17 and therefore denies them.

       18.     Porch lacks information sufficient to form a belief as to the allegations in Paragraph

18 and therefore denies them.

       19.     Porch lacks information sufficient to form a belief as to the allegations in Paragraph

19 and therefore denies them.

       20.     Porch lacks information sufficient to form a belief as to the allegations in Paragraph

20 and therefore denies them.

       21.     Porch lacks information sufficient to form a belief as to the allegations in Paragraph

21 and therefore denies them.

                                   COUNT I
                   VIOLATIONS OF FEDERAL DO-NOT-CALL LAWS

       22.     Paragraph 22 does not raise any factual issues requiring a response. To the extent

any response is required, Porch realleges and incorporates by reference each of the preceding

paragraphs as though fully set forth herein.

       23.     Porch denies the allegations in Paragraph 23.

       24.     Porch denies the allegations in Paragraph 24.



                                                -3-
         Case 1:19-cv-10284-RGS Document 22 Filed 04/30/19 Page 4 of 9



       25.     Porch denies the allegations in Paragraph 25.

       26.     Porch denies the allegations in Paragraph 26.

       27.     Porch denies the allegations in Paragraph 27.

                           COUNT II
VIOLATIONS OF THE MASSACHUSETTS DO-NOT-CALL STATUTE M.G.L. c. 159C
        AND THE MASSACHUSETTS CONSUMER PROTECTION ACT

       28.     Paragraph 28 does not raise any factual issues requiring a response. To the extent

any response is required, Porch realleges and incorporates by reference each of the preceding

paragraphs as though fully set forth herein.

       29.     Porch denies the allegations in Paragraph 29.

       30.     Porch denies the allegations in Paragraph 30.

       31.     Porch denies the allegations in Paragraph 31.

       32.     Porch denies the allegations in Paragraph 32.

       33.     Porch denies the allegations in Paragraph 33.

       34.     Porch denies the allegations in Paragraph 34.

                                     PRAYER FOR RELIEF

       Porch denies that Plaintiff is entitled to any relief.

                        SEPARATE AND ADDITIONAL DEFENSES

       Without admitting any of the facts alleged in the Complaint, Porch asserts and alleges the

following separate and additional defenses, without prejudice to Porch’s right to argue that

Plaintiff bears the burden of proof as to any one or more of these defenses.

                               FIRST AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint fails to state a claim against Porch upon which relief can be granted,

and therefore ought to be dismissed.



                                                  -4-
           Case 1:19-cv-10284-RGS Document 22 Filed 04/30/19 Page 5 of 9



                            SECOND AFFIRMATIVE DEFENSE

       Plaintiff cannot carry his burden of showing that any action by Porch was willful or

knowing.

                                 THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because the alleged conduct complained of by Plaintiff was

caused or contributed to by the acts of Plaintiff or third parties other than Porch. Accordingly,

Plaintiff’s recovery from Porch, if any, should be barred.

                            FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because Plaintiff lacks standing.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrine of unclean hands because he manufactures

TCPA lawsuits by submitting his personal information to various websites in order to induce

telephone calls. Plaintiff creates fictitious personas such as “Michael Bastarche” and often uses

fake email addresses, but provides his actual telephone number and home address. Plaintiff is in

the business of suing entities for violations of the TCPA and has filed numerous single-plaintiff

TCPA complaints in this district and in the Commonwealth of Massachusetts. See, e.g., McDermet

v. Trinity Heating and Air, Inc., No. 1:17-cv-10566 (filed April 3, 2017); McDermet v. John C.

Heath Attorney PLC, No. 1:17-cv-12327 (filed Nov. 27, 2017); McDermet v. Liberty Power Corp.,

LLC et al., No. 1:18-cv-10043 (filed Jan. 9, 2018); McDermet v. Vehicle Prot. Dept. LLC,

1877CV00221 (filed Feb. 13, 2018); McDermet v. Discount Power, 1877CV00220 (filed Feb. 13,

2018); McDermet v. Intercontinental Capital Grp. Inc., et al., 1777CV01865 (filed Dec. 13, 2017);

McDermet v. Simpson Fin. Grp., 1777CV00162 (filed Feb. 6, 2017); McDermet v. SolarCity

Corp., 1677CV01409 (filed Sept. 15, 2016).



                                                -5-
         Case 1:19-cv-10284-RGS Document 22 Filed 04/30/19 Page 6 of 9



                                  SIXTH AFFIRMATIVE DEFENSE

       If Plaintiff was damaged in any manner then said damages, if any, or the whole thereof,

were and are a result of the failure of Plaintiff to mitigate his damages.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrines of waiver, estoppel, and laches.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrine of assumption of risk because Plaintiff

voluntarily opted in to receive calls and failed to engage in reasonable efforts to cease the calls.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because Plaintiff provided his prior express consent to be

contacted.

                                  TENTH AFFIRMATIVE DEFENSE

       The Complaint and the purported claims for relief stated therein are barred because Plaintiff

has not sustained any injury or damage as a result of any act or omission of Porch.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the doctrine of de minimis harm because

the actual harm allegedly suffered is negligible.

                            TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff’s injuries, if any, were caused in whole or in part by the actions of parties other

than Porch.




                                                 -6-
             Case 1:19-cv-10284-RGS Document 22 Filed 04/30/19 Page 7 of 9



                               THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiff has failed to state a claim for injunctive relief insofar as he seeks to enjoin alleged

events that have already transpired without the requisite showing of threatened future harm or

continuing harm.

                           FOURTEENTH AFFIRMATIVE DEFENSE

        Certain additional defenses to the Complaint and to the purported claims for relief stated

therein may be available to Porch. However, these additional defenses may require discovery

before they can be properly alleged. Thus, Porch reserves the right to assert other separate and

additional defenses, if and when they become appropriate in this action.

                                      JURY TRIAL DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Porch demands a trial by

jury of all issues triable of right by jury.

                                               PRAYER

        WHEREFORE, Porch prays that:

        1.       Plaintiff’s Complaint be dismissed in its entirety with prejudice;

        2.       Plaintiff takes nothing by this action;

        3.       Porch be awarded their costs of suit; and,

        4.       Porch be awarded such other relief as the Court deems just and proper.




                                                   -7-
       Case 1:19-cv-10284-RGS Document 22 Filed 04/30/19 Page 8 of 9




DATED: April 30, 2019             Respectfully submitted,

                                  PORCH.COM, INC.


                                  By its attorneys,

                                  /s/ Ryan M. Cunningham
                                  Peter E. Ball, BBO #546031
                                  Ryan M. Cunningham, BBO #661440
                                  FITCH LAW PARTNERS LLP
                                  One Beacon Street
                                  Boston, MA 02108
                                  (617) 542-5542
                                  peb@fitchlp.com
                                  rmc@fitchlp.com

                                  Christine Reilly (pro hac vice)
                                  Manatt, Phelps & Phillips, LLP
                                  11355 W. Olympic Blvd
                                  Los Angeles, CA 90064
                                  (310) 312-4000
                                  creilly@manatt.com

                                  Danielle C. Newman (pro hac vice)
                                  Manatt, Phelps & Phillips, LLP
                                  7 Times Square
                                  New York, NY 10036
                                  (312) 626-1813
                                  dnewman@manatt.com




                                    -8-
         Case 1:19-cv-10284-RGS Document 22 Filed 04/30/19 Page 9 of 9



                                 CERTIFICATE OF SERVICE


        I, Ryan M. Cunningham, hereby certify that on April 30, 2019, the foregoing document
was filed electronically with the Clerk of the Court using the CM/ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants by first class mail.

                                                      /s/ Ryan M. Cunningham




                                                -9-
